Citation Nr: 0320954	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury with traumatic arthritis, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a mood disorder, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for bowel and bladder 
dysfunction.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to special monthly compensation based on 
housebound status or the need for regular aid and attendance.

6.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an evaluation in excess of 40 
percent for the residuals of a low back injury with traumatic 
arthritis.  The veteran subsequently perfected an appeal 
regarding that issue.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in September 1995 and 
Supplemental Statements of the Case (SSOCs) in July 1997 and 
August 2002.

In a January 2003 rating decision, the RO granted entitlement 
to service connection for a mood disorder and assigned a 10 
percent evaluation.  The RO also denied claims of entitlement 
to service connection for bowel and bladder dysfunction, 
entitlement to service connection for erectile dysfunction, 
entitlement to special monthly compensation, and entitlement 
to a TDIU.  As will be discussed in greater detail below, the 
veteran recently expressed disagreement with that decision.  
An SOC has not been issued with respect to these claims.  
Thus, these claims have not been perfected for appellate 
review and must be remanded to the RO.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).


REMAND

The veteran is seeking entitlement to an increased evaluation 
for the residuals of a low back injury with traumatic 
arthritis, which is currently evaluated as 40 percent 
disabling.  He essentially contends that his low back 
disorder is more severe than is contemplated by the 40 
percent evaluation currently assigned.

During the pendency of this appeal, new regulations were 
enacted so as to allow the Board to conduct evidentiary 
development of appealed cases directly without having to 
remand them to the RO.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  At that time, 38 C.F.R. § 20.1304 was 
also amended so as to allow the Board to consider evidence 
that was received following the issuance of the most recent 
SSOC without having to remand the case to the RO for 
readjudication.  67 Fed. Reg. 3,099-106 (Jan. 23, 2002).

Following the enactment of this regulation, the veteran's 
claims folder was forwarded from the RO to the Board.  Upon 
reviewing the claims folder, the Board determined that 
additional medical evidence was received by the RO following 
the issuance of the most recent SSOC in August 2002.  This 
evidence consisted of VA outpatient treatment records dated 
between March 2001 and September 2002.  Although copies of a 
portion of these records had already been obtained and 
associated with the claims folder prior to the issuance of 
the August 2002 SSOC, it appears that several treatment 
records pertaining to the veteran's service-connected back 
disorder were not of record at that time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

In light of the Federal Circuit decision, the Board is 
compelled to remand the veteran's claim of entitlement to an 
increased evaluation for a low back disorder to the RO for 
issuance of an SSOC regarding all evidence received since the 
August 2002 SSOC.

Furthermore, the Board notes that the veteran's accredited 
representative has specifically asserted that the veteran's 
low back disorder would more appropriately be rated using the 
criteria of 38 C.F.R. § 4.71, DC 5293.  The representative 
reiterated this contention most recently in an Informal Brief 
dated in July 2003.  In the August 2002 SSOC, the RO 
considered this contention, but concluded that DC 5293 did 
not apply.

The Board notes that, during the course of this appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating intervertebral disc 
syndrome, as set forth in 38 C.F.R. § 4.71a, DC 5293.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002).  These changes became 
effective on September 23, 2002.  The Court has held that, 
when a veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas, 1 Vet. App. at 311; VAOPGCPREC 
3-00 (opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran).  See also 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (precedential 
opinions of VA General Counsel are binding on the Board).

Although the veteran's service-connected disability is 
currently evaluated under the criteria of DC 5295, the Board 
believes that, in light of the contentions set forth by the 
veteran's accredited representative, it would be appropriate 
under Karnas for the RO to provide the veteran with notice of 
both the new and old versions of DC 5293, and to make a 
determination as to whether either of those versions might be 
more favorable to his claim.

In a January 2003 rating decision, the RO granted entitlement 
to service connection for a mood disorder and assigned a 10 
percent evaluation.  The RO also denied claims of entitlement 
to service connection for bowel and bladder dysfunction, 
entitlement to service connection for erectile dysfunction, 
entitlement to special monthly compensation, and entitlement 
to a TDIU.  

Recently, in a statement dated in July 2003, the veteran's 
accredited representative indicated that they disagreed with 
the RO's findings on each of these issues.  Because this 
statement was forwarded directly to the Board, a Statement of 
the Case has not been issued by the RO with respect to that 
issue.  The Court has held that the filing of a notice of 
disagreement initiates the appeal process and the failure of 
the RO to issue a SOC is a procedural defect requiring a 
remand.  See Manlincon, supra; see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the veteran can be afforded the opportunity to perfect a 
timely substantive appeal (VA Form 9) as to this issue.

Accordingly, this case is remanded for the following actions:

1.  With respect to the veteran's claim 
of entitlement to an increased evaluation 
for the residuals of a low back injury 
with traumatic arthritis, the RO should 
review all of the evidence of record, 
including any evidence that has been 
received since the August 2002 SSOC was 
issued.  If it is determined that no 
additional action is necessary to satisfy 
the notification and development 
requirements of the VCAA, the RO should 
issue an SSOC.  In the SSOC, the RO 
should consider the claim under the 
versions of DC 5293 in effect both prior 
to and as of August 22, 2002, in order to 
determine if either version is more 
favorable to his claim.  If the RO's 
decision remains unfavorable, the veteran 
and his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

2.  The RO should also issue an SOC 
addressing the veteran's claims of 
entitlement to service connection for 
bowel and bladder dysfunction, 
entitlement to service connection for 
erectile dysfunction, entitlement to 
special monthly compensation, and 
entitlement to a TDIU.  The veteran 
should be provided the opportunity to 
perfect a timely Substantive Appeal (VA 
Form 9) with respect to these issues.  
The RO is free to undertake any 
additional development deemed necessary 
with respect to these issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



